Judgment reversed on the law, without costs of this appeal to either party, and matter remitted to the Trial Term to proceed in accordance with the memorandum. Memorandum: This action was tried before the court without a jury. After the evidence was closed the court stated on the record: “ I am going to give the plaintiff judgment in the sum of $852.75.” *950There was no decision either oral or in writing stating the facts which the court deemed essential to authorize the entry of judgment as required by section 440 of the Civil Practice Act. The judgment was prematurely entered. (Hall v. Beston, 13 App. Div. 116; Dobbs v. Brinlcerhoff, 98 App. Div. 258.) Under the peculiar facts in this cáse we reverse the judgment and remit the matter to the Trial Term to make a decision and enter a proper judgment in accordance with the statute. (Smith v. Geiger, 202 N. Y. 306; Ventimiglia v. Eichner, 213 N. Y. 147; Herder v. Clifford, 225 App. Div. 780; Sautter v. Erich, 227 App. Div. 760.) All concur. (The judgment is for plaintiff in an action to recover welfare money.) Present — Cunningham, P. J., Dowling, Harris, McCurn and Larkin, JJ.